Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-6, 10, 12-15, 19, 21-22 and 24-26 are allowed.

The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or suggest the limitations seen in Independent Claim 1 of:
“generating, from a real-world asset, a smart asset within a blockchain network, the smart asset being representative of the real-world asset, wherein the blockchain network is a consortium blockchain network;
receiving a transfer request from a member of the consortium blockchain network comprising a first identifier of a first node within the blockchain network sending the transfer request, the first node being hosted by a first interface layer for a first transaction management system of a first member of the blockchain network, a second identifier of a second node within the blockchain network receiving the transfer request, the second node being hosted by a second interface layer for a second transaction management system of a second member of the blockchain network, a unique identifier assigned to the smart asset within the blockchain network comprising address information associated with a database, a type identifier associated with the smart asset within the blockchain network identifying a type of the smart asset, and a transfer request value amount of the smart asset for transfer from the first node to the second node within the blockchain network, wherein the smart asset is a data object comprising multiple fields including a field storing an original value amount of the smart asset, the smart asset is associated with a computer-executable smart contract deployed within the blockchain network, and the first interface layer and the second interface layer each provide a communication connection between their respective transaction management systems and the blockchain network;
determining, by executing the computer-executable smart contract, that the smart asset is capable of transfer from the first node to the second node within the blockchain network at least partially based on the unique identifier of the smart asset, the transfer request value amount, and that the type identifier of the smart asset is a type that can be divided;
in response to determining that the smart asset is capable of being transferred, transferring, by further executing the computer-executable smart contract, the smart asset from the first node to the second node within the blockchain network by:
generating, by division of the smart asset, a first smart asset of the smart asset and a second smart asset of the smart asset, wherein the first smart asset being assigned a first identifier, a first smart asset value representing a remainder of the original value amount of the smart asset less the transfer request value amount, and properties of the smart asset, and the second smart asset being assigned a second identifier, the transfer request value amount, and the properties of the smart asset,
recording the first smart asset to the first node within the blockchain network and the second smart asset to the second node within the blockchain network, 
upon recording the first smart asset to the first node within the blockchain network and the second smart asset to the second node within the blockchain network, removing the smart asset from within the blockchain network;
determining, upon receiving an automatic merger request after the second smart asset has been recorded to the second node, that the second smart asset is capable of merging with a third asset associated with a third node within the blockchain network based on the second identifier of the second smart asset and a third identifier of the third asset; and
in response to determining that the second smart asset is capable of merging with the third asset, merging the second smart asset with the third asset at the third node within the blockchain network.”
Substantially similar limitations are present in each of Independent Claims 10 and 19.
Yan (CN108416675A) (“Yan”) discloses his invention as to a technical solution for completing asset object creation and asset object transfer in a blockchain. (See Yan page 5)  When implemented, the target member in the blockchain can pre-release the contract object (smart contract) corresponding to the asset type of the asset object on the blockchain. (See Yan page 5)  The created contract object is used to manage the asset object, and the user accessing the blockchain can create an asset object on the blockchain by calling the contract object, and complete the blockchain. (See Yan page 5)  When transferring the held target asset object, the user accessing the blockchain can initiate an asset object transfer request to the blockchain, and the address information of the target asset object is from the target asset object.  The target object is removed, and the address information of the target asset object is added to the asset receiver object corresponding to the target asset object to complete the online transfer of the asset object. (See Yan page 6)   The asset object transfers the request, the above contract object that has been published to the blockchain is called, the asset object is created in the blockchain, and the address information of the created asset object is added to the specific target object to hold the asset object held in the blockchain to the asset of the other asset receiver object and can transform the real-world assets into digital assets on the blockchain and rely on complete asset transfer on the blockchain online. (See Yan page 6)
Padmanabhan (US PG Pub. 2019/0236598) discloses systems, methods and apparatuses for implementing machine learning models for smart contracts using distributed ledger technologies in a cloud based computing environment.  (See Padmanabhan Abstract)
A blockchain is a continuously growing list of records, grouped in blocks, which are linked together and secured using cryptography.  (See Padmanabhan paragraph 64)  Each block typically contains a hash pointer as a link to a previous block, a timestamp and transaction data.  (See Padmanabhan paragraph 64)  A blockchain system essentially is an open, distributed ledger that records 
For use as a distributed ledger, a blockchain is typically managed by a peer-to-peer network collectively adhering to a protocol for validating new blocks.  (See Padmanabhan paragraph 67)  Once recorded, the data in any given block cannot be altered retroactively without the alteration of all subsequent blocks, which requires collusion of the network majority.  (See Padmanabhan paragraph 67)   A blockchain database is managed autonomously using a peer-to-peer network and a distributed timestamping server.  (See Padmanabhan paragraph 68)  Records, is the form of blocks, are authenticated in the blockchain by collaboration among the nodes, motivated by collective self-interests.  (See Padmanabhan paragraph 68)
Blockchain security methods include the user of public-key cryptography.  (See Padmanabhan paragraph 71)  A public key is an address on the blockchain.  (See Padmanabhan paragraph 71)   Value tokens sent across the network are recorded as belonging to that address.  (See Padmanabhan paragraph 71)  A private key is like a password that gives its owner access to their digital assets or the means to otherwise interact with the various capabilities that blockchain support. (See Padmanabhan paragraph 71)  Every participating node for a particular blockchain protocol within a decentralized system has a copy of the blockchain for that specific blockchain protocol.  (See Padmanabhan paragraph 72)  Nodes validate transactions, add them to the block they are building, and then broadcast the completed block to other nodes.  (See Padmanabhan paragraph 72)
Permissioned or private blockchains use an access control layer to govern who has access to the network.  (See Padmanabhan paragraph 74)   Permissioned blockchains also go by the name “consortium” or “hybrid” blockchains.  (See Padmanabhan paragraph 74)  In accordance with a particular embodiment, the blockchain protocol block defines a particular structure for how the fundamental blocks of any given blockchain protocol supported by the host organization is organized.  (See Padmanabhan paragraph 77)    The prior hash is the result of a non-reversible mathematical computation using data from the prior block as the input, the prior block in turn utilized data from the n previous block(s) to form the non-reversible mathematical computing forming the prior hash for those respective blocks.  (See Padmanabhan paragraph 78)  When the block validator calculates the prior hash for the prior block, the hash must meet certain criteria defined by data stored as the standard of proof.  (See Padmanabhan paragraph 79)   Payload hash provides a hash of the data stored within the block payload portion of the blockchain protocol block and need not meet any specific standard of proof.  (See Padmanabhan paragraph 80)  However, the payload hash is included as part of the input when the hash 
Padmanabhan discloses that in a transfer between chains that there may be a confirmation period which is a duration for which a coin, token or other exchanged value is locked on the parent blockchain before it may be successfully transferred to the sidechain.  (See Padmanabhan paragraphs 93-100, 102)   The output created on the parent blockchain may specify via rules and configuration parameters (e.g., stored within the blockchain protocol certification portion of each block of the parent blockchain) a requirement that any spending, transfer or consumption of an asset received by the output in the future are burdened with additional conditions, in addition to the rules governing transfer within the parent chain.  (See Padmanabhan paragraph 102)    Subsequent to waiting out the confirmation period, a transaction is then created on the sidechain referencing output from the parent blockchain.  (See Padmanabhan paragraph 102)  The sidechain, using a sidechain validator service, such as the block validator of the host organization, is then provided with an SPV proof that shows the parent chain asset was created and encumbered by sufficient work within the parent chain.  (See Padmanabhan paragraph 103)  The generated sidechain asset may also be held for a predetermined content period during which time the transfer will be invalidated if a reorganization proof associated with the parent blockchain asset is detected in the parent blockchain.  (See Padmanabhan paragraph 104)
The contest period may be a duration during which a newly-transferred token, coin, value or payload data may not be spent, accessed or consumed on the sidechain.  (See Padmanabhan paragraph 105)  According to certain embodiments, the duration of the contest period could be made as a function of the relative hashpower of the parent chain and the sidechain, such that the receiving sidechain (or parent blockchain with an incoming transfer) may only unlock tokens, coins, value or data payloads, 
Some embodiments of the invention may operate in connection with a permissioned or private blockchain based distributed ledger technology and the consortium of nodes may communicate via their respective node with other members of the consortium to add and/or verify assets and/or transactions involving the assets to the permissioned blockchain.  (See Padmanabhan paragraphs 116-117)
Padmanabhan also discloses that in accordance with embodiments, the host organization provides the ability to interact with a blockchain through a virtual chain interface enabling receipt of a structured query from a user targeting the blockchain and then routing the structured query through a query parser which breaks down the elements of the structured query.  (See Padmanabhan paragraphs 316-317)  The query parser can break down the structured query into blockchain update logic, blockchain read logic, blockchain delete logic and blockchain search logic.  (See Padmanabhan paragraph 317)  Once the functional elements are converted from the incoming structured query into the native blockchain functions, the resulting native blockchain transaction is simply executed via the blockchain, for instance, by broadcasting the transaction, writing the transaction into a block of the blockchain, validating the block and then committing the validated block to the blockchain.  (See Padmanabhan paragraphs 318-320)
Padmanabhan also provides additional details regarding permissioned blockchain architecture that implements machine learning models for smart contracts using distributed ledger technologies.  (See Padmanabhan paragraphs 370-376)  The machine learning platform provides an AI application enabled to analyze and process customer data.  (See Padmanabhan paragraph 377)  
An admin may completely define how a particular process, event, agreement, contract, purchase or some other transaction needs to occur, including dependencies, checks, required process inputs and outputs, triggers, etc., some of which are defined by the machine learning model generated as an output of the machine learning platform based on the specific customer organization’s historical data as received by the machine learning platform from the permissioned ledger.  (See Padmanabhan paragraph 387-391) 
Ansari (US PG Pub. 2017/0200147) discloses his invention as to systems and methods of generating, transferring, redeeming and manipulating value or gift cards using blockchain technology. (See Ansari paragraph 38)  The disclosed system provides a function for splitting a value card or merging 
Ding et al. (CN105976246) discloses an invention to a blockchain based digital asset superposition method and device. (See Ding Abstract)  In one aspect, an embodiment of the present invention provides a method for superimposing a digital asset based on a blockchain. (See Ding page 2)  First, the transfer information is generated according to the recipient address of the digital asset, the transferee address of the digital asset, the transfer object information, the transfer asset quantity or the value. (See Ding page 2)  The transfer package server determines whether the digital asset corresponding to the transfer object information and the type of digital asset corresponding to the recipient address. (See Ding page 2)   The type of the digital asset includes a digital currency class and a physical asset class and the physical asset class includes a subfoldable asset subclass and a non-superimposable asset subclass. (See Ding page 3)  Finally, in the case of determining the superposition possible, the transfer package server packs the transfer information, stamps the time stamp and broadcasts the entire network. (See Ding page 3)
Ding discloses, with reference to Figure 1, initiating a transfer request for the digital asset and the request carries the recipient address of the digital asset. (See Ding pages 4-5)  The digital asset types can include digital currency classes and asset classes with data fingerprints, digital currency classes such as US dollars, too one yuan, stocks, gold, etc., assets with data fingerprints such as cultural relics, water cups, etc.; asset classes with data fingerprints and also includes superimposable asset subclasses and non-superimposable asset subclasses. (See Ding page 5) The transfer request is received and the digital asset receiver address from the request is obtained. (See Ding page 5)  The method proceeds by generating the transfer information by the digital asset receiver address and the digital asset transferee address, the transfer object information and the transfer asset quantity or value. (See Ding page 5)  In one example where the transferred digital asset belongs to a physical asset, the transfer object information includes a data fingerprint of the digital asset, and one or more of the following additional pieces of information: a blockchain label to which the asset’s data fingerprint belongs, the status indicator of the asset, the last transfer price of the asset, and the currency identifier of the last transfer 
Further, in the case that the transferred digital asset belongs to a physical asset, the transfer information includes the quantity of the transferred asset rather than the value of the transferred asset, and the unit of measurement of the amount of the transferred asset is a number, such as the number of pieces, the number of sets, the number of frames, the number of units, and the like. (See Ding page 5)  Or the unit of measure of the amount of transferred assets can be the smallest unit of counting, for example, the minimum value of the non-zero counting systems is 0.00000001, then 0.00000001 can be used as the unit of measurement, that is 0.00000001 represents a quantity (for example, one piece, etc.) (See Ding page 5)
In the case where the transferred digital asset belongs to a digital currency, the transfer object information includes a digital currency identifier, and includes a blockchain label to which the digital currency identifier belongs where the digital currency identifier is used to indicate different categories of digital currency, for example, the digital currency of gold is identified as xx, while the digital currency of the US dollar is identified by yy, etc. (See Ding page 5)  Further in cases where the transferred digital asset belongs to a digital currency, the transfer information includes the value of the transferred asset, such as 1.5 grams of gold, rather than the amount of the transferred asset. (See Ding page 5)
The asset class with data fingerprints is further divided into non-superimposable asset subclass and superimposable asset subclass.  (See Ding page 6)  The digital assets of the non-superimposable asset sub-category are unique, for example, a painting , a cultural relic and the like, thus the number of physical assets belonging to the sub categories of non-superimposable assets whose address corresponds to the data fingerprint is always 1. (See Ding page 6)   The digital assets of the superimposable asset subclass are non-unique, for example, identical cups produced in the same batch, therefore for a digital asset belonging to a subclass of superimposable assets, the number of physical assets referred to by the data fingerprint corresponding to the address can be added and subtracted. (See Ding page 6)  
Further, if the digital asset corresponding to the transfer object information is a non-superimposable physical asset, such as a cultural relic, a painting, or the like, and the recipient address is not empty, the transfer package server determines that the digital asset of the transfer cannot be superimposed and the transfer package is packaged.  (See Ding page 6)  The server no longer packages the transfer information, nor does it broadcast over the entire network, that is, the following step 240 is not performed. (See Ding page 6)

The embodiment of the invention is based on the trust mechanism of the blockchain, and classifies the digital assets of a large number and a wide variety. (See Ding page 7)  For different types of digital assets, according to the characteristics of each type of digital assets, the digital assets that can be superimposed are determined to complete the digital assets. (See Ding page 7)  The transfer, and all the transfer process is recorded in the blockchain, cannot be tampered with, reducing the difficultly of determining the ownership of assets, and achieving efficient and correct transfer of digital assets. (See Ding page 7) In one example, after step 240 is performed, that is, after the digital asset transfer is successful, if the transferred digital asset is an asset class with a data fingerprint, the balance of the digital asset corresponding to the recipient address is a quantity, for example a number, etc. (See Ding page 7) In addition, the transfer server and the client need to send information to the transfer package server through the blockchain node, and store the complete blockchain data information in the blockchain node and the blockchain node can provide the data information to the client and the transfer server. (See Ding page 7)
In addition, the digital asset can also be divided into a separable digital asset and an indivisible digital asset where severable digital assets include digital currencies such as gold, stocks, US dollars, and Taiyuan, and may also include digital credits, equity, and the like. (See Ding page 9)  Therefore, the same type of severable digital assets can be superimposed. (See Ding page 9)  The indivisible digital asset is a digital asset that cannot be separated, for example, a cultural relic. (See Ding page 9)  
The indivisible digital assets include digital assets that cannot be superimposed and digital assets than can be superimposed.  (See Ding page 9)  The non-superimposable digital assets can include non-superimposable physical assets and non-superimposable financial derivatives. (See Ding page 9) The stackable digital assets are the same batch of water cups, and the like. (See Ding page 9)  It can be seen that the indivisible digital asset has a data fingerprint and the superimposable digital asset can be superimposed when the data fingerprint is the same. (See Ding page 9)
In an example, the severable digital asset has a plurality of identities, the severable digital assets of the same type having the same identity, the different types of the severable digital asset having 
None of the prior art, alone or in combination, fairly teaches or suggests all of the elements noted in the independent claim.
Regarding the 35 U.S.C. 101, as a whole, in ordered combination, the features of the independent claims are found to be significantly more.   Accordingly, the claims are subject matter patent eligible under 101.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBREEN A ALLADIN whose telephone number is (571)270-3533.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid R. Merchant can be reached on 571-270-01360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AAA/
February 13, 2021

/Jason Borlinghaus/Primary Examiner, Art Unit 3693                                                                                                                                                                                                        February 14, 2021